Citation Nr: 0614377	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-20 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for renal disease, to 
include as due to infectious hepatitis and jaundice.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from July 1943 to 
July 1945 and from October 1950 to May 1952.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 2003 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A motion to advance this case on the Board's docket, which 
was received by the Board on March 31, 2005, was granted by 
the Board on April 27, 2005, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The medical evidence shows a current diagnosis of renal 
disease.

2.  Renal disease was not shown in service or within one year 
of separation from service, and is not shown to be related to 
service or due to a service-connected disability.


CONCLUSION OF LAW

Renal disease was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in May 2002 (and prior to the initial adjudication 
of these claim) the RO sent the veteran a letter that 
informed him of the evidence necessary to establish service 
connection for renal disease, what evidence they would obtain 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided, in the 
May 2002 letter with notice of the type of evidence necessary 
to establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - with 
respect to the claim on appeal, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the veteran was provided with notice of these 
two elements in a March 2006 letter, and in any event (and 
although this letter post-dated the initial adjudication of 
this claim), the Board concludes herein that the 
preponderance of the evidence is against the veteran's claim 
for service connection for renal disease, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
the veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  The veteran was afforded a VA opinion 
regarding the etiology of his renal disease.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, renal disease may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

Service medical records from February 1951 indicate that the 
veteran presented with gastric pain.  The impression was 
cholelithiasis with chronic cholecystitis and possible 
pancreatitis.  In March 1951, chronic cholecystitis was 
diagnosed.  In April 1951, a cholecystectomy and appendectomy 
were performed, which revealed normal kidneys.  The discharge 
diagnosis was chronic cholecystitis with lithiasis.  In July 
1951, the veteran presented with complaints of not feeling 
well and losing 20 pounds since the cholecystectomy.  The 
veteran reported epigastric discomfort with radiation to the 
back, dark urine, and light stools for the prior ten days.  
Upon physical examination, the veteran was jaundiced and had 
pain on deep palpation over liver.  The impression was 
hepatitis and rule out common duct structure or stone.  Later 
in July 1951, the primary cause of the jaundice was 
determined to be infectious hepatitis. 

August 1951 service medical records indicate that the veteran 
reported epigastric pain.  Upon physical examination, the 
liver was not definitely palpable and there was slight 
tenderness to pressure in the epigastrium.  By mid-August, 
the epigastric pain decreased, and liver function studies 
were normal.  The examiner noted that the veteran likely had 
hepatitis in the prior month and a superimposed chronic 
biliary dysfunction of obscure cause.  September 1951 service 
records indicate that the veteran complained of discomfort 
over his liver site when eating certain foods.  

Private medical records indicate that the veteran was 
hospitalized for five days in April 2001.  The admitting 
diagnosis was coronary artery disease.  The veteran underwent 
coronary artery bypass grafting.  Preoperative labwork was 
within normal parameters.  On the first post-operative day, 
the veteran's blood urea nitrogen and creatinine levels began 
to rise.  The levels increased again on the second day, buy 
decreased on the fourth postoperative day.  At a May 2001 
follow-up visit, the impressions were chronic renal failure, 
acute renal failure which resolved prior to discharge, and 
nephrotic range proteinuria.  August 2001 private medical 
records indicated the following impressions:  acute renal 
failure most likely due to cardio renal syndrome related to 
heart surgery which was continuing to resolve back towards 
the baseline; chronic renal failure most likely due to renal 
artery stenosis with loss of renal function from left side; 
and significantly improved proteinuria.  A renal ultrasound 
showed a small left kidney.

At a September 2001 follow-up visit, the impressions were 
chronic renal failure stabilized since his hospitalization, 
most likely a chronic injury from a probable renal artery 
stenosis with relatively small left kidney; proteinuria; and 
controlled hypertension.  December 2001 follow-up visit 
impressions were chronic renal failure due to small left 
kidney as a result of renal artery stenosis and probably 
chronic glomerulonephritis given the proteinuria; resolved 
hyperkemia; resolved edema; and controlled hypertension.

May and June 2002 VA outpatient medical records indicated 
chronic renal insufficiency. 

In a June 2002 letter to VA, the veteran's private physician 
noted that the veteran had developed significant acute renal 
failure after his April 2001 heart surgery.  The physician 
reported that the veteran's renal function had recovered over 
the following year.  The veteran's proteinuria was being 
monitored and the hypertension controlled.  The physician 
stated that upon his review of the veteran's service medical 
records, it was his opinion that the veteran had an episode 
of infectious hepatitis or a common duct stone following the 
inservice cholecystectomy.  A 2001 renal ultrasound had been 
normal.  The diagnoses were chronic renal failure, 
proteinuria, hypertension, and chronic artery disease status-
post coronary artery bypass grafting.  The physician opined 
that it was unclear, but possible, that the veteran's chronic 
renal disease was present in 1951, given the proteinuria that 
was present, but that it could have been due to physiological 
stress due to gallstone surgery and resulting complications.  
September 2002 private medical records noted the following 
impressions:  improved chronic renal failure, improved edema, 
and controlled hypertension.

A January 2003 VA outpatient note indicated that the veteran 
had proteinuria and was seeing a private nephrologist.  
January 2003 VA medical records noted renal insufficiency, 
hypertension, and proteinuria.  

A March 2003 private physician noted the following 
impressions:  chronic renal failure with stable renal 
function, controlled hypertension, proteinuria, and reflex 
sympathy dystrophy.  

April 2003 VA outpatient medical records noted that the lab 
work was abnormal and showed acute renal failure.  

April 2003 private medical records indicate the veteran was 
hospitalized for three days for acute renal failure and 
hypokemia.  A renal ultrasound showed no evidence of renal 
obstruction, but there were bilateral renal cysts.  The 
veteran's renal function improved over the hospital stay.  
The discharge diagnoses were acute renal failure, chronic 
renal failure, hypokemia, and history of congestive heart 
failure.

In June 2003, a VA physician provided an opinion after 
reviewing the claims file.  The examiner opined that the 
veteran did not have significant renal disease in 1951 
because only one urinalysis showed a borderline amount of 
proteinuria and there was a daily check of his urine which 
did not reveal any other proteinuria.  The examiner noted 
that the veteran's renal disease appeared postoperatively and 
has been stable since that time, which was consistent with a 
perioperative injury to the kidneys, not a chronic 
progressive disease.  The examiner opined that no evidence 
associated the veteran's inservice illness to his current 
chronic renal insufficiency.

June 2003 private medical records noted the following 
impressions:  chronic renal failure with stable creatinine, 
congestive heart failure, controlled hypertension, and 
stable, low-grade proteinuria.  September 2003 private 
medical records indicated an assessment of chronic renal 
failure with fairly stable renal function, hyperkalemia, 
controlled hypertension, and congestive heart failure.  
Private medical records from March 2004 noted that the 
impressions were chronic renal failure due to chronic 
glomerulonephritis and a small left kidney, controlled 
hypertension, and congestive heart failure.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for direct service connection.  
There is a current diagnosis of renal disease, but renal 
disease was not diagnosed in service and did not manifest 
within one year of service separation.  In June 2002, a 
private physician opined that it was possible that renal 
disease was indicated by the 1951 service medical records, 
but that the symptoms could have been due to stress from 
gallstone surgery and resulting complications.  See Sklar v. 
Brown, 5 Vet. App. 140, 145-46 (1993) (probative value of 
medical opinion is diminished where the opinion is 
ambivalent).  In April 2001, prior to heart surgery, the 
veteran's labwork was within normal parameters.  Renal 
disease was first diagnosed in 2001, almost 50 years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
weighs against a claim of service connection).  In June 2003, 
a VA examiner opined that the veteran did not have renal 
disease in 1951 because only one urinalysis showed 
proteinuria.  The examiner opined that the veteran's renal 
disease was not related to service because it appeared only 
postoperatively and had stabilized.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (probative value of a medical 
opinion is increased by thoroughness and detail of the 
opinion).  The other competent medical evidence of record did 
not indicate that the renal disease was related to service, 
or any incident therein.

The Board finds that the preponderance of the evidence is 
also against the veteran's claim for secondary service 
connection.  There is a current diagnosis of renal disease 
and the veteran's residuals of infectious hepatitis are 
service-connected.  As noted above, however, there was an 
equivocal medical opinion that it was possible that renal 
disease first appeared in service due to infectious 
hepatitis.  See Sklar, 5 Vet. App. at 145-46 (probative value 
of medical opinion is diminished where the opinion is 
ambivalent).  There was however, a VA opinion that the 
veteran's renal disease was postoperative and not related to 
the veteran's inservice infectious hepatitis.  Other private 
medical records from August 2001 to June 2002 opined that the 
veteran's renal disease was related to cardio renal syndrome 
related to heart surgery or to renal artery stenosis.  The 
other competent medical evidence of record did not relate the 
veteran's renal disease to his episode of infectious 
hepatitis.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for renal disease, to 
include as due to infectious hepatitis and jaundice, is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


